Exhibit 10.1
Execution Copy
 
AMENDMENT, AGREEMENT AND WAIVER


AMENDMENT, AGREEMENT AND WAIVER dated as of August 7, 2008 (this “Amendment”),
in respect of the Credit Agreement, dated as of March 17, 2006 (as previously
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Existing Credit Agreement”; as amended hereby and as further amended,
restated, supplemented or otherwise modified and in effect from time to time,
the “Credit Agreement), by and among AHR CAPITAL BOFA LIMITED (“AHR”) as a
borrower, each of the borrowers from time to time party thereto (together with
AHR, collectively, the “Borrowers”), ANTHRACITE CAPITAL, INC. (“Anthracite”, and
together with the AHR and the other Borrowers, collectively, the “Anthracite CA
Parties”) as borrower agent (in such capacity, the “Borrower Agent”) and BANK OF
AMERICA, N.A. (“BANA”) as lender (in such capacity, the “Lender”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Credit Agreement.


RECITALS


WHEREAS, the Anthracite CA Parties and the Lender are parties to the Credit
Agreement;


WHEREAS, as a condition to the Credit Agreement, Anthracite has executed that
certain Parent Guaranty, dated as of July 17, 2006 (the “Guaranty”), made by
Anthracite in favor of the Lender.


WHEREAS, pursuant to that certain Borrowing Base Deficiency Event Notice, dated
as of July 29, 2008 (the “July Borrowing Base Deficiency Event Notice”), the
Lender has (i) notified the Anthracite CA Parties that a Borrowing Base
Deficiency Event has occurred (the “July Borrowing Base Deficiency Event”) and
(ii) requested that the Borrowers make a payment to the Lender in accordance
with the Additional Terms Schedule attached hereto as Schedule 1 (the
“Additional Terms Schedule”);


WHEREAS, the Lender has agreed, subject to the terms hereof, to allow the
Borrowers to pay outstanding amounts due to the occurrence of the July Borrowing
Base Deficiency Event pursuant to a schedule of payments;


WHEREAS, Anthracite Capital BOA Funding LLC (“Anthracite Funding”), a
wholly-owned subsidiary of Anthracite, is party to that certain Master
Repurchase Agreement, dated as of July 20, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), by and among Anthracite Funding as seller (the “Seller”), BANA, as
buyer agent (in such capacity, the “Buyer Agent’) and buyer, and Bank of America
Mortgage Capital Corporation as buyer (“BAMCC”, together with BANA,
collectively, the “Buyers”; the Buyers, the Buyer Agent and the Lender,
collectively, the “BOA Parties”);


WHEREAS, pursuant to that certain Portfolio Margin Deficit Notice, dated as of
July 29, 2008 (the “July Portfolio Margin Deficit Notice”), the Buyer Agent has
(i) notified the Seller that a Portfolio Margin Deficit (as defined in the
Repurchase Agreement) exists (the “July Portfolio Margin Deficit”) and (ii)
requested that the Seller make a payment to the Buyer Agent, for the benefit of
the Buyers in accordance with the Additional Terms Schedule;
 

--------------------------------------------------------------------------------


 
WHEREAS, the Buyer Agent and the Sellers have agreed, subject to the terms of
the Repo Amendment (as defined below), that the Seller will pay the remaining
balance of the July Portfolio Margin Deficit pursuant to a schedule of payments;


WHEREAS, simultaneously with this Amendment, the Seller, the Buyers and the
Buyer Agent shall execute an amendment to the Repurchase Agreement (the “Repo
Amendment”);


WHEREAS, the Anthracite CA Parties have agreed to amend and restate the
Collateral Documents to grant, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of (i) the Seller’s obligations under the Repurchase
Agreement, including, without limitation, the Seller’s obligations to make the
Repo Deferred Payments (as defined in the Repo Amendment), and (ii) Borrowers’
obligations under the Credit Agreement, including without limitation, the
Borrowers’ obligation to make the CA Deferred Payment (as defined below), a
security interest in the Collateral;


WHEREAS, Anthracite Funding has agreed to grant, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations, a security interest
in the Collateral (as defined in the Affiliate Security Agreement); and


WHEREAS, the Anthracite CA Parties and the Lender have agreed, subject to the
terms and conditions of this Amendment, that the Credit Agreement shall be
amended as set forth below.


NOW THEREFORE, the Anthracite CA Parties and the Lender hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
the receipt and sufficiency of which is hereby acknowledged, as follows:
 
SECTION 1. Amendments.


(a) Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
the definition of “Termination Date” in its entirety and substituting in lieu
thereof the following new definition:


““Termination Date” shall mean September 18, 2010.”


(b) Section 1.01 of the Existing Credit Agreement is hereby amended by adding
the following new definitions in proper alphabetical order:


““Additional Terms Schedule” means the Additional Terms Schedule, attached as
Schedule 1 to the Amendment, Agreement and Waiver, as the same may be modified
from time to time.
 
“Amendment, Agreement and Waiver” shall mean that certain Amendment, Agreement
and Waiver, dated as of August 7, 2008, by and among the Borrowers, the Borrower
Agent and the Lender.
 
-2-

--------------------------------------------------------------------------------


 
“Buyer Agent” shall mean Bank of America, N.A.


“CA Deferred Payment” shall have the meaning specified therefor in the
Amendment, Agreement and Waiver.


“Repo Deferred Payments” shall mean the term “Repo Deferred Payments” as defined
in the Repurchase Agreement.


“Repo Obligations” means Seller’s obligations: (a) to fully and promptly pay all
sums owed under the Repurchase Documents (as defined in the Repurchase
Agreement), including, without limitation, the Repo Deferred Payments, at the
times and according to the terms required by the Repurchase Documents, without
regard to any modification, suspension, or limitation of such terms not agreed
to by the Buyer Agent, such as a modification, suspension, or limitation arising
in or pursuant to any Insolvency Proceeding (as defined in the Repurchase
Agreement) affecting Seller (even if any such modification, suspension, or
limitation causes Seller’s obligation to become discharged or unenforceable and
even if such modification was made with the Buyer Agent’s consent or agreement);
and (b) to perform all other obligations contained in the Repurchase Documents,
whether monetary or nonmonetary, when and as required by the Repurchase
Documents, including all obligations of Seller relating to the Repurchase
Transactions under the Repurchase Documents.


“Repurchase Agreement” shall mean that certain Master Repurchase Agreement,
dated as of July 20, 2007, by and among Seller, Bank of America, N.A., as buyer,
Bank of America Mortgage Capital Corporation as buyer and the Buyer Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.


“Repurchase Price” shall mean the term “Repurchase Price” as defined in the
Repurchase Agreement.


“Seller” means Anthracite Capital BOFA Funding LLC.”
 
(c) Section 2.06 of the Existing Credit Agreement is hereby amended by inserting
the following new subsections in proper alphabetical order:


“(f) Notwithstanding anything contained herein to the contrary, and in addition
to any other amounts due and payable from time to time under the Credit
Agreement and the other Loan Documents, the Borrowers shall pay to the Lender
the principal amount of the Loans in consecutive monthly installments pursuant
to the terms of the Additional Terms Schedule.”


(d) Section 2.07 of the Existing Credit Agreement is hereby amended by deleting
such section in its entirety and inserting in lieu thereof the following:


“2.07 Reserved.”


(e) Section 7(k)(i) of the Existing Credit Agreement is hereby amended by
deleting it in its entirety and inserting in lieu thereof the following:
 
-3-

--------------------------------------------------------------------------------


 
“(i) defaulted or failed to perform under (A) any BOA Indebtedness or (B) any
note, indenture, loan agreement, guaranty, swap agreement or any other contract,
agreement or transaction to which it is a party, which default (1) involves the
failure to pay matured obligations or (2) permits the acceleration of the
maturity of the obligations by any other party to, or beneficiary of, such note,
indenture, loan agreement, guaranty, swap agreement or other contract agreement
or transaction,”


SECTION 2. Waiver. The Lender and the Anthracite CA Parties hereby waive the
notice requirements of Section 2.07 of the Existing Credit Agreement with
respect to extending the Termination Date.


SECTION 3. CA Deferred Payment. The Borrowers hereby agree to make an additional
payment to the Lender as per the Additional Terms Schedule.


SECTION 4. Guarantor Affirmation. For the avoidance of doubt, the Guarantor
hereby agrees and confirms that the CA Deferred Payment constitutes a
“Guaranteed Obligation” (as such term is defined in the Guaranty).


SECTION 5. Further Assurances. The Anthracite CA Parties hereby agree to execute
and deliver, or cause to be executed and delivered, from time to time, such
additional instruments, certificates or documents, and take such actions as the
Lender may reasonably request for the purposes of implementing or effectuating
the provisions of this Amendment, the Credit Agreement, the other Loan
Documents, the Repurchase Agreement and the other Transaction Documents (as
defined in the Repurchase Agreement), or of more fully perfecting or renewing
the rights of the BOA Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by an Anthracite CA Party which may
be deemed to be part of the Collateral) pursuant hereto or thereto. Upon the
exercise by a BOA Party of any power, right, privilege or remedy pursuant to
this Amendment, the Credit Agreement, the other Loan Documents, the Repurchase
Agreement and the other Transaction Documents (as defined in the Repurchase
Agreement) which requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Anthracite CA Parties will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
the applicable BOA Party may be required to obtain from the Anthracite CA
Parties for such governmental consent, approval, recording, qualification or
authorization.


SECTION 6. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which the Lender shall have received:


(a)  this Amendment, executed and delivered by a duly authorized officer of the
Anthracite CA Parties;


(b) the Amended and Restated Parent Pledge Agreement, dated as of the date
hereof, duly executed by the parties thereto, and in form and substance
acceptable to the Lender in its sole discretion;
 
-4-

--------------------------------------------------------------------------------


 
(c)  the Amended and Restated Borrower Security Agreement, dated as of the date
hereof, duly executed by the parties thereto, and in form and substance
acceptable to the Lender in its sole discretion, in form and substance
acceptable to the Lender in its sole discretion;


(d) the Supplemental UK Deed of Charge, dated as of the date hereof, duly
executed by the parties thereto, and in form and substance acceptable to the
Lender in its sole discretion, in form and substance acceptable to the Lender in
its sole discretion;


(e) the Amended and Restated Irish Share Charge, dated as of the date hereof,
duly executed by the parties thereto, and in form and substance acceptable to
the Lender in its sole discretion, in form and substance acceptable to the
Lender in its sole discretion;


(f) the Amended and Restated Irish Debenture, dated as of the date hereof, duly
executed by the parties thereto, and in form and substance acceptable to the
Lender in its sole discretion, in form and substance acceptable to the Lender in
its sole discretion;


(g) the Amended and Restated Parent Guaranty, dated as of the date hereof, duly
executed by the parties thereto, and in form and substance acceptable to the
Lender in its sole discretion;


(h) the Amended and Restated Fee Letter, dated as of the date hereof, duly
executed by the parties thereto, and in form and substance acceptable to the
Lender in its sole discretion;


(i) the Amended and Restated Custodial and Payment Application Agreement, dated
as of the date hereof, duly executed by the parties thereto, and in form and
substance acceptable to the Lender in its sole discretion;


(j) the Affiliate Security Agreement, dated as of the date hereof (the
“Affiliate Security Agreement”), duly executed by the parties thereto, and in
form and substance acceptable to the Lender in its sole discretion;


(k) the Additional Security Agreement (Germany), dated as of the date hereof,
duly executed by the parties thereto, and in form and substance acceptable to
the Lender in its sole discretion;


(l) the Repo Amendment, dated as of the date hereof, duly executed by the
parties thereto, and in form and substance acceptable to the Lender in its sole
discretion;


(m) a certificate from each Anthracite CA Party, substantially in the form of
Exhibit A hereto, dated as of the date hereof, executed and delivered by a duly
authorized officer thereof;
 
-5-

--------------------------------------------------------------------------------


 
(n) legal opinions of US, English and Irish outside counsel to the Anthracite CA
Parties and the Seller which shall cover such matters incident to this Amendment
and the other documents delivered in connection herewith as the Lender may
require;


(o) a non-refundable amendment fee payable by the Borrower Agent to the Lender,
in an amount equal to 0.50% (50.00 basis points) of the Maximum Credit; and


(p) such other documents as the Lender may reasonably request.


SECTION 7. Representations and Warranties. On and as of the date first above
written, each Anthracite CA Party hereby represents and warrants to the Lender
that (a) it is in compliance with all the terms and provisions set forth in the
Loan Documents as amended hereby on its part to be observed or performed, (b) no
Default or Event of Default has occurred and is continuing, and (c) the
representations and warranties contained in Section 5 of the Credit Agreement
are true and correct in all material respects as though made on such date
(except for any such representation or warranty that by its terms refers to a
specific date other than the date first above written, in which case it shall be
true and correct in all material respects as of such other date).


SECTION 8. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Credit Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms; provided, however, that
upon the Amendment Effective Date, all references therein and herein to the
“Loan Documents” shall be deemed to include, in any event, this Amendment. Each
reference to the Credit Agreement in any of the Loan Documents shall be deemed
to be a reference to the Credit Agreement as amended hereby.


SECTION 9. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.


SECTION 10. Acknowledgment. Each Anthracite CA Party hereby acknowledges that
the Lender does not currently intend to extend the Termination Date of the
Credit Agreement to a date later than the applicable date provided under this
Amendment.


SECTION 11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[SIGNATURES FOLLOW]
 
-6-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


ANTHRACITE CAPITAL, INC.,
a Maryland corporation, as Borrower Agent and Guarantor
 


By:  /s/ Richard Shea                                                
Name: Richard Shea
Title: President and COO


SIGNED, SEALED AND DELIVERED
by the duly authorised attorney of
AHR CAPITAL BOFA LIMITED, as Borrower,
in the presence of:
 


By: /s/ Richard Shea                                                
Name: Richard Shea
Title: Director




 
 

 
Signature Page to Amendment, Agreement and Waiver
 

--------------------------------------------------------------------------------




BANK OF AMERICA N.A., as Lender
 
 
By: /s/ Jeffrey B. Hoyle                                            
Name: Jeffrey B. Hoyle
Title: Managing Director



 
 
 
Signature Page to Amendment, Agreement and Waiver
 

--------------------------------------------------------------------------------




Exhibit A


[Officer’s Certificate]

 
A-1

--------------------------------------------------------------------------------




 


Schedule 1


[Additional Terms Schedule]


S1-1

--------------------------------------------------------------------------------


 